
	
		I
		111th CONGRESS
		1st Session
		H. R. 1324
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Ms. Woolsey (for
			 herself, Mr. Ellison,
			 Mr. Stark,
			 Mr. Hinchey,
			 Mr. Rush, Mr. McGovern, Mr.
			 Grijalva, Mr. Sires,
			 Mr. Payne,
			 Ms. Hirono,
			 Mr. Loebsack,
			 Mr. Bishop of Georgia,
			 Mr. Van Hollen,
			 Ms. Berkley,
			 Mr. Filner,
			 Mr. Chandler,
			 Mr. Connolly of Virginia,
			 Mrs. Capps,
			 Mr. Cohen,
			 Ms. Baldwin,
			 Ms. Eshoo,
			 Mr. Doyle,
			 Mr. Israel,
			 Ms. Wasserman Schultz,
			 Mr. Gutierrez,
			 Mr. Bishop of New York,
			 Ms. Moore of Wisconsin,
			 Mr. McDermott,
			 Ms. Slaughter,
			 Mr. Baca, Mrs. Maloney, Mr.
			 Sarbanes, Mr. Kennedy,
			 Ms. McCollum,
			 Mr. Cummings,
			 Mr. Carson of Indiana,
			 Mr. Tierney,
			 Ms. Jackson-Lee of Texas,
			 Mr. Rothman of New Jersey,
			 Ms. Bordallo,
			 Mr. Ryan of Ohio,
			 Mr. Pallone,
			 Mr. Wu, Mr. Waxman, Mr.
			 Kagen, Mr. Sestak,
			 Mr. Polis of Colorado,
			 Ms. Lee of California,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Courtney,
			 Mrs. Lowey,
			 Mr. Hare, Mr. Boswell, Mr.
			 Conyers, Mr. Johnson of
			 Georgia, Mr. Moore of
			 Kansas, Mr. Brady of
			 Pennsylvania, Ms. Sutton,
			 Mr. Honda,
			 Ms. Shea-Porter,
			 Mr. Smith of Washington,
			 Mr. Farr, Mr. Kucinich, Mr.
			 Andrews, Ms. Clarke,
			 Mrs. Davis of California,
			 Mr. Davis of Illinois,
			 Mr. Hinojosa,
			 Mr. Holt, Mr. Jackson of Illinois,
			 Ms. Kaptur,
			 Mr. Kildee,
			 Mr. Lewis of Georgia,
			 Mr. Moran of Virginia,
			 Mr. Nadler of New York,
			 Mr. Olver,
			 Ms. Roybal-Allard,
			 Ms. Schakowsky,
			 Mrs. Tauscher,
			 Ms. Watson,
			 Mr. Scott of Virginia,
			 Ms. Waters,
			 Mr. Blumenauer,
			 Ms. Kilpatrick of Michigan,
			 Mr. DeFazio,
			 Mr. Wexler,
			 Mr. Carney,
			 Mr. Gordon of Tennessee,
			 Mr. Young of Alaska, and
			 Ms. DeGette) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Child Nutrition Act of 1966 to improve the
		  nutrition and health of schoolchildren and protect the Federal investment in
		  the national school lunch and breakfast programs by updating the national
		  school nutrition standards for foods and beverages sold outside of school meals
		  to conform to current nutrition science.
	
	
		1.Short titleThis Act may be cited as the
			 Child Nutrition Promotion and School
			 Lunch Protection Act of 2009.
		2.FindingsCongress finds that—
			(1)for a school food
			 service program to receive Federal reimbursements under the Child Nutrition Act
			 of 1966 (42 U.S.C. 1771 et seq.) or the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.), school meals served by the program must
			 meet science-based nutrition standards established by Congress and the
			 Secretary of Agriculture;
			(2)foods sold outside
			 the reimbursable school meal programs (including food and beverages sold in
			 vending machines, a la carte in cafeterias, school stores, and snack bars) are
			 not required to meet comparable nutritional standards;
			(3)in order to
			 promote child nutrition and health, Congress—
				(A)has authorized the
			 Secretary to establish nutrition standards in the school lunchroom during meal
			 time; and
				(B)since 1979, has
			 prohibited the sale of food of minimal nutritional value, as defined by the
			 Secretary, in areas where school meals are sold or eaten;
				(4)federally
			 reimbursed school meals and child nutrition and health are undermined by the
			 uneven authority of the Secretary to apply nutrition standards throughout the
			 school campus and over the course of the school day;
			(5)as of the date of
			 enactment of this Act, the definition of the term food of minimal
			 nutritional value is the national nutrition standard for foods sold
			 outside of school meals;
			(6)since 1979, when
			 the Secretary defined the term food of minimal nutritional value
			 and promulgated regulations for the sale of those foods during meal times,
			 nutrition science has evolved and expanded;
			(7)because some
			 children purchase foods other than balanced meals provided through the school
			 lunch program established under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), the efforts of
			 parents to ensure that their children consume healthful diets are
			 undermined;
			(8)experts in
			 nutrition science have found that—
				(A)since the 1970s,
			 obesity rates have tripled among children ages 6 to 19;
				(B)children’s sodium
			 intake is 214 percent above recommended levels;
				(C)85 percent of
			 children consume more saturated fat than is recommended in the most recent
			 Dietary Guidelines for Americans published under section 301 of the National
			 Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341);
				(D)over
			 2/3 of all foods consumed by schoolchildren are foods that
			 are recommended for occasional intake;
				(E)overweight and obesity are leading
			 modifiable risk factors that have led to the growing number of children with
			 type 2 diabetes; and
				(F)1/4
			 of children ages 5 to 10 show early warning signs of heart disease, such as
			 elevated blood cholesterol or high blood pressure;
				(9)in 1996, children
			 aged 2 to 18 years consumed an average of 118 more calories per day than
			 children did in 1978, which is the equivalent of 12 pounds of weight gain
			 annually, if not compensated for through increased physical activity;
			 and
			(10)the national
			 estimated cost of obesity is $123,000,000,000 a year, 1/2
			 of which is paid through the Medicare program under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX
			 of that Act (42 U.S.C. 1396 et seq.).
			3.National school
			 nutrition standardsSection 10
			 of the Child Nutrition Act of 1966 (42 U.S.C. 1779) is amended—
			(1)by striking the
			 section heading and all that follows through (a) The Secretary
			 and inserting the following:
				
					10.Regulations
						(a)In
				generalThe Secretary
						;
				and
			(2)by
			 striking subsections (b) and (c) and inserting the following:
				
					(b)National school
				nutrition standards
						(1)Proposed
				regulations
							(A)In
				generalThe Secretary shall—
								(i)establish
				science-based nutrition standards for foods served in schools other than foods
				provided under this Act and the Richard B. Russell
				National School Lunch Act (42 U.S.C.
				1751 et seq.); and
								(ii)not later than 1
				year after the date of enactment of this paragraph, promulgate proposed
				regulations to carry out clause (i).
								(B)ApplicationThe
				nutrition standards shall apply to all foods sold—
								(i)outside the school
				meal programs;
								(ii)on the school
				campus; and
								(iii)at any time
				during the extended school day, including the official school day and the time
				before and after the official school day when events or activities are
				primarily under the control of the school or a third party on behalf of the
				school.
								(C)RequirementsIn
				establishing nutrition standards under this paragraph, the Secretary shall
				consider—
								(i)recommendations
				made by authoritative scientific organizations concerning appropriate nutrition
				standards for foods sold outside of the reimbursable meal programs in
				schools;
								(ii)both the positive
				and negative contributions of nutrients, ingredients, and foods (including
				calories, portion size, saturated fat, trans fat, sodium, and added sugars) to
				the diets of children;
								(iii)evidence
				concerning the relationship between consumption of certain nutrients,
				ingredients, and foods to both preventing and promoting the development of
				overweight, obesity, and other chronic illnesses; and
								(iv)special
				exemptions for school-sponsored fundraisers (other than fundraising through
				vending machines, school stores, snack bars, a la carte sales, and any other
				exclusions determined by the Secretary), if the fundraisers are approved by the
				school and are infrequent within the school.
								(D)Updating
				standardsAs soon as practicable after the date of publication by
				the Department of Agriculture and the Department of Health and Human Services
				of a new edition of the Dietary Guidelines for Americans under section 301 of
				the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
				5341), the Secretary shall review and update as necessary the school nutrition
				standards and requirements established under this subsection.
							(2)Implementation
							(A)Effective
				date
								(i)In
				generalExcept as provided in clause (ii), the proposed
				regulations under paragraph (1) shall take effect at the beginning of the
				school year following the date on which the regulations are finalized.
								(ii)ExceptionIf
				the regulations are finalized on a date that is not more than 90 days before
				the beginning of the school year, the proposed regulations shall take effect at
				the beginning of the following school year.
								(B)ReportingThe
				Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry
				of the Senate and the Committee on Education and Labor of the House of
				Representatives a quarterly report that describes progress made toward
				promulgating final regulations under this
				subsection.
							.
			
